United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterloo, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-740
Issued: November 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 2, 2011 appellant filed a timely appeal from the August 27, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting him a schedule
award and the October 18, 2010 nonmerit decision of OWCP denying his request for merit
review. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

20 C.F.R. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
more than a three percent permanent impairment of his right arm or three percent permanent
impairment of his left arm, for which he received schedule awards; and (2) whether OWCP
properly denied appellant’s request for further review of the merits of his claim pursuant to 5
U.S.C. § 8128(a).
FACTUAL HISTORY
On February 22, 2009 appellant, then a 45-year-old mail handler, filed an occupational
disease claim alleging that he sustained bilateral shoulder conditions due to the repetitive duties
of his job. OWCP accepted that he sustained right shoulder, upper arm and rotator cuff sprains,
unspecified disorder of bursae and tendons in the bilateral shoulder region and adhesive
capsulitis of both shoulders. Appellant received wage-loss compensation for periods of
disability.
In May 2009 appellant came under the care of Dr. James E. Crouse, an attending Boardcertified orthopedic surgeon. On May 29, 2009 he was released to return to work without
restrictions.
On October 29, 2009 Dr. Crouse performed right shoulder arthroscopy with arthroscopic
synovectomy of the glenohumeral joint and arthroscopic acromioplasty. The procedures were
authorized by OWCP. Following surgery, Dr. Crouse excused appellant from work until he
released him to return to work without restrictions on November 20, 2009.
On February 26, 2010 Dr. Crouse performed left shoulder arthroscopy with trimming of
torn glenoid labrum, arthroscopic acromioplasty and excision of subacromial bursa. The
procedures were authorized by OWCP and Dr. Crouse excused appellant from work until he
released him to return to work without restrictions on March 23, 2010.
In an August 11, 2010 report, Dr. Crouse stated that appellant reached maximum medical
improvement and was discharged from his care on June 15, 2010. He described the left shoulder
surgery he performed on February 26, 2010 and noted that, at the time of discharge on June 15,
2010, appellant continued to have mild stiffness and aching of the left shoulder with occasional
sharper pain. Appellant was given a release for full activities as tolerated, but it was anticipated
that he would have some residual stiffness and soreness in the shoulder which would be
aggravated by activities. Dr. Crouse stated that, using Table 15-5 of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009),
appellant would have a 10 percent permanent impairment of his left arm. He noted, “This is a
result of the discomfort, residual tendinitis/tendinopathy, and glenoid labrum tear.” Dr. Crouse
did not address the right arm impairment.
On August 24, 2010 Dr. Daniel D. Zimmerman, a Board-certified internist serving as an
OWCP medical adviser, reviewed the medical evidence of record. Based on the reports of
Dr. Crouse, he determined that appellant a three percent permanent impairment of his right arm
and a three percent permanent impairment of his left arm under the sixth edition of the A.M.A.,

2

Guides. The A.M.A., Guides provide on page 387 that when a patient has two significant
diagnoses the examiner should use the diagnosis with the highest causally-related impairment for
the impairment calculation. Dr. Zimmerman indicated that, under Table 15-5 (Shoulder
Regional Grid), appellant’s ratable diagnosis for the right shoulder was tendinitis, which fell
under class 1 with a default value of three percent. Under the same table, he chose the glenoid
labrum tear as the ratable diagnosis for the left shoulder, which fell under class 1 with a default
value of three percent (due to appellant’s residual symptoms and consistent objective findings).
With respect to the modifiers of the diagnosis values, Dr. Zimmerman stated that, under
Table 15-7 on page 406, both of appellant’s shoulders fell under grade modifier one for
functional history due to his pain/symptoms with strenuous/vigorous activity and a QuickDASH
score which fell between 21 and 40. Under Table 15-8 on page 408, both shoulders fell under
grade modifier one for physical examination because appellant had a mild decrease of range of
motion from normal. Dr. Zimmerman found that a grade modifier for clinical studies was not
applicable in the present case. He applied the Net Adjustment Formula to find that there was no
movement from the default values for each arm and, therefore, appellant had a three percent
permanent impairment of his right arm and a three percent permanent impairment of his left
arm.2
In an August 27, 2010 decision, OWCP granted appellant a schedule award for a three
percent permanent impairment of his right arm and a three percent permanent impairment of his
left arm. The award ran for 18.72 weeks from August 11 to December 20, 2010 and was based
on the calculation of Dr. Zimmerman.
In a September 30, 2010 letter, appellant requested reconsideration of his claim. He
argued that he had more than a three percent permanent impairment in each arm and asserted that
he should have undergone an in-person examination by an impartial physician. Appellant
submitted numerous documents from his surgery and hospitalization on February 26, 2010.
In an October 18, 2010 decision, OWCP denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
2

For the left shoulder, use of a tendinitis or subacromial impingement diagnosis would also yield a three percent
impairment rating and, as only one diagnosis may be used, these diagnosis-based ratings would provide no rating
higher than that obtained using the glenoid labrum tear diagnosis. See A.M.A., Guides 402, Table 15-5.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

3

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.6
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the arm for the
present case, reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401.
After the Class of Diagnosis (CDX) is determined from the Shoulder Regional Grid (including
identification of a default grade value), the Net Adjustment Formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).7 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.8
In some instances, an OWCP medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by an OWCP medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.9
ANALYSIS -- ISSUE 1
Appellant sustained right shoulder, upper arm and rotator cuff sprains, unspecified
disorder of bursae and tendons in the bilateral shoulder region and adhesive capsulitis of both
shoulders. On May 29, 2009 Dr. Crouse, an attending Board-certified orthopedic surgeon,
performed right shoulder arthroscopy with arthroscopic synovectomy of the glenohumeral joint
and arthroscopic acromioplasty. On February 26, 2010 he performed left shoulder arthroscopy
with trimming of torn glenoid labrum, arthroscopic acromioplasty and excision of subacromial
bursa. The procedures were authorized by OWCP. On August 27, 2010 OWCP granted
appellant a schedule award for a three percent permanent impairment of his right arm and a three
percent permanent impairment of his left arm. The award was based on an August 24, 2010

5

Id.

6

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
7

See A.M.A., Guides (6th ed. 2009) 401-11.

8

Id. at 23-28.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.7(h) (April 1993).

4

calculation of Dr. Zimmerman, a Board-certified internist serving as an OWCP medical adviser,
who based his evaluation on the medical findings of record, including those of Dr. Crouse.
The Board finds that Dr. Zimmerman properly determined that, under the standards of
the sixth edition of the A.M.A., Guides, appellant has a three percent permanent impairment of
each arm. Under Table 15-5 (Shoulder Regional Grid), appellant’s ratable diagnosis for the right
shoulder was tendinitis, which fell under class 1 with a default value of three percent. Under the
same table, he chose the glenoid labrum tear as the ratable diagnosis for the left shoulder, which
fell under class 1 with a default value of three percent.10 With respect to the modifiers of the
diagnosis values, Dr. Zimmerman found that, under Table 15-7 on page 406, both of appellant’s
shoulders fell under grade modifier one for functional history and that, under Table 15-8 on page
408, both shoulders fell under grade modifier one for physical examination.11 Dr. Zimmerman
provided reasons for his various rating choices. He applied the Net Adjustment Formula to find
that there was no movement from the default values for each arm and, therefore, appellant had a
three percent permanent impairment of his right arm and a three percent permanent impairment
of his left arm.12
In an August 11, 2010 report, Dr. Crouse stated that, using Table 15-5 of the A.M.A.,
Guides, appellant would have a 10 percent permanent impairment of his left arm. He noted,
“This is a result of the discomfort, residual tendinitis/tendinopathy, and glenoid labrum tear.
However, this impairment rating is of little probative value because Dr. Crouse did not provide a
detailed description of how his rating was made in accordance with the relevant standards of the
A.M.A., Guides.13
On appeal, appellant suggested that it was inappropriate for Dr. Zimmerman to provide
an impairment rating because he did not examine him. However, in schedule award cases where
the percentage estimate by an examining physician is not based on the A.M.A., Guides, a
detailed opinion by an OWCP medical adviser which gives a percentage based on reported
findings and the A.M.A., Guides may constitute the weight of the medical evidence.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
10

See A.M.A., Guides 401-05, Table 15-5.

11

In appellant’s case, it was not appropriate to choose a grade modifier for clinical studies.

12

See supra note 7. The Board note that, for the left shoulder, use of a tendinitis or subacromial impingement
diagnosis would also yield a three percent impairment rating and, as only one diagnosis may be used, these
diagnosis-based ratings would provide no rating higher than that obtained using the glenoid labrum tear diagnosis.
See A.M.A., Guides 402, Table 15-5.
13

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
14

Appellant also suggested that Dr. Zimmerman did not provide a fair evaluation, but he did not articulate the
basis for this belief.

5

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,15
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.16 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or his
application for review within one year of the date of that decision.17 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.18 The Board has held that the submission of
evidence or argument which repeats or duplicates evidence or argument already in the case
record19 and the submission of evidence or argument which does not address the particular issue
involved does not constitute a basis for reopening a case.20 While a reopening of a case may be
predicated solely on a legal premise not previously considered, such reopening is not required
where the legal contention does not have a reasonable color of validity.21
ANALYSIS -- ISSUE 2
OWCP issued a decision on August 27, 2010 and appellant requested reconsideration of
this decision on September 30, 2010. The question is whether he met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In his application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. He did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. He argued that he believed that he had more than a three percent permanent
impairment in each arm. The underlying issue in this case was whether the medical evidence
shows that appellant has more than a three percent permanent impairment of his right arm and a
three percent permanent impairment of his left arm. That is a medical issue which must be
addressed by relevant medical evidence.22 Appellant asserted that he should have undergone an
in-person examination by a “neutral” physician. This argument is not relevant as appellant was
15

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.607(a).

18

Id. at § 10.608(b).

19

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

20

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

21

John F. Critz, 44 ECAB 788, 794 (1993).

22

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

in fact examined by Dr. Crouse and it was appropriate for Dr. Zimmerman, OWCP’s medical
adviser, to provide a calculation based on Dr. Crouse’s findings and other medical evidence of
record.23
Appellant may be entitled to a merit review by submitting new and relevant evidence, but
he did not submit any new and relevant medical evidence in this case. He submitted numerous
documents from his surgery and hospitalization on February 26, 2010, but these documents are
not relevant to the main issue of the present case because they do not contain a medical opinion
on his arm impairment.24
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a three percent permanent impairment of his right arm and a three percent permanent
impairment of his left arm, for which he received a schedule award. The Board further finds that
OWCP properly denied his request for further review of the merits of his claim pursuant to 5
U.S.C. § 8128(a).

23

See supra note 9.

24

Moreover, most of these documents had previously been submitted and considered by OWCP.

7

ORDER
IT IS HEREBY ORDERED THAT the October 18 and August 27, 2010 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

